Name: Commission Decision (EU) 2019/722 of 30 April 2019 on the proposed citizens' initiative entitled Ã¢ Stopping trade with Israeli settlements operating in the Occupied Palestinian TerritoryÃ¢ (notified under document C(2019) 3305)
 Type: Decision
 Subject Matter: rights and freedoms;  parliament;  international security;  Asia and Oceania;  European construction
 Date Published: 2019-05-10

 10.5.2019 EN Official Journal of the European Union L 122/57 COMMISSION DECISION (EU) 2019/722 of 30 April 2019 on the proposed citizens' initiative entitled Stopping trade with Israeli settlements operating in the Occupied Palestinian Territory (notified under document C(2019) 3305) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) The subject matter of the proposed citizens' initiative entitled Stopping trade with Israeli settlements operating in the Occupied Palestinian Territory refers to the following: To not recognize or assist Israeli violations of international law and human rights, the EU has the obligation to stop trade with Israeli settlements that are colonizing Occupied Palestinian Territory. (2) The objectives of the proposed citizens' initiative refer to the following: The European Commission has exclusive competence over trade. As such and in light of its obligations under international law to not recognize or assist Israel's wrongful acts in occupied Palestine, the Commission needs to: 1. Formally recognize that trade with Israeli settlements is prohibited for both the EU as a whole and all Member States. 2. Enforce a regulation which ensures that goods and services originating fully or in part in such settlements will no longer enter the European market. (3) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (4) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (5) A legal act covering the subject matter of the proposed citizens' initiative could only be adopted on the basis of Article 215 TFEU. (6) However, a prerequisite for a legal act to be adopted on the basis of Article 215 TFEU is a decision adopted in accordance with Chapter 2 of Title V of the Treaty on European Union which provides for the interruption or reduction, in part or completely, of economic and financial relations with the third country concerned. The Commission does not have the power to submit proposals for such a decision. In the absence of a corresponding decision adopted in accordance with Chapter 2 of Title V of the Treaty on European Union, the Commission does not have the power to submit a proposal for a legal act to be adopted on the basis of Article 215 TFEU. (7) For these reasons, the proposed citizens' initiative entitled Stopping trade with Israeli settlements operating in the Occupied Palestinian Territory manifestly falls outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties within the meaning of Article 4(2)(b) of the Regulation, read in conjunction with Article 2, point 1, thereof, HAS ADOPTED THIS DECISION: Article 1 Registration of the proposed citizens' initiative entitled Stopping trade with Israeli settlements operating in the Occupied Palestinian Territory is hereby refused. Article 2 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative called Stopping trade with Israeli settlements operating in the Occupied Palestinian Territory, represented by [Personal data deleted following the consultation of the organisers] acting as contact persons. Done at Brussels, 30 April 2019. For the Commission Frans TIMMERMANS Vice-President (1) OJ L 65, 11.3.2011, p. 1.